DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claim(s) 1-4, 6-16, and 18-21 is/are pending in this application.
In view of the proposed amendments and Applicant’s arguments in the AFCP2.0 request filed 12/28/2020, the previous rejection to claim(s) 1, 7, 13, and 19 under 35 U.S.C. 102 is/are withdrawn and the proposed amendment is entered.
Applicant’s submission of the certified English translation for CN201610404084.4 has been acknowledged. Thus, the effective filing date accords to the CN application with filing date 06/07/2016.

Allowable Subject Matter
Claims 1-4, 6-16, and 18-21 renumbered to 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendments, i.e., “wherein the channel allocation information and the channel extension type information are carried in a new extended schedule element; wherein the new extended schedule element includes an element ID field, a length field, and multiple allocation fields, one allocation field includes the channel allocation information and the channel extension type information, and an element ID number carried in the element ID field in the new extended schedule element is different from an element ID number carried in an existing extended schedule element” (claims 1, 7, 13, and 19) and “sending, by the wireless access point, a first extended schedule element to the terminal device before sending the new extended schedule element, wherein the first extended schedule element carries indication information that indicates that the multiple channels are allocated to the terminal device; wherein an allocation ID, a source association ID, and a destination association ID that are carried in the first extended schedule element are respectively consistent with an allocation ID, a source association ID, and a destination association ID that are carried in the allocation field of the new extended schedule element” (claims 1 and 13) and “receiving, by the terminal device, a first extended schedule element from the wireless access point before receiving the new extended schedule element, wherein the first extended schedule element carries indication information that indicates that the multiple channels are allocated to the terminal device; and wherein an allocation ID, a source association ID, and a destination association ID that are carried in the first extended schedule element are respectively consistent with an allocation ID, a source association ID, and a destination association ID that are carried in the allocation field of the new extended schedule element” (claims 7 and 19) filed 12/28/2020 have overcome the previous 103 rejection. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as amended. The closest prior(s) art found is/are as follows:
Park et al. (US 2019/0007964 A1) (previously cited), which is directed to Operation method in wireless LAN system, and apparatus for same; and teaches an extended schedule element in a beacon frame body or an announcement frame body of a 11ad system that includes an EDMG capabilities element in the body for indicating channel bonding capability. The EDMG capabilities element may further include an available multichannel access field informing a capability of supporting access to multiple channels (Fig. 13 and [0128], [0133], [0135]) and an EDMG extended schedule element that includes a new EDMG beamforming control field (Fig. 27 and [0228]). Park further teaches an 11ay STA can receive information through a DMG operation element and an EDMG operation element from the 
Motozuka et al. (US 2019/0052395 A1) (previously cited), which is directed to Transmission device, reception device, transmission method, and reception method; and teaches EDMG header data ([0050]) and a channel aggregation field to indicate channel bonding and channel aggregation (Fig. 58, [0576]). The examiner notes Motozuka no longer qualifies as prior art due to the new effective filing date of the instant application; and 
Huang et al. (US 2019/0223200 A1) (previously cited), which is directed to Transmitting apparatus and receiving apparatus; and teaches a first type of extended schedule element complying with IEEE 802.11ad standard and a second type of EDMG extended schedule element complying with IEEE 802.11ay standard ([0202]), where Fig. 5 with its related paragraphs teach a format of an extended schedule element comprising of an allocation ID, source AID, and destination AID and Fig. 20 with its related paragraphs teach a format of an EDMG extended schedule element comprising of an allocation ID, source AID, and destination AID. The examiner notes Huang no longer qualifies as prior art due to the new effective filing date of the instant application; and
Cariou et al. (US 2019/0159239 A1), which is directed to Centralized channel access for primary and secondary channels in a wireless local-area network; and teaches in Figs. 3-5 a schedule element comprising an allocation ID, source AID, and destination AID, and in claim 10 that the extended schedule element is an EDMG extended schedule element; and 
Park et al. (US 2018/0255537 A1), which is directed to Operation method in wireless LAN system and apparatus thereof, and teaches legacy STA complying with 11ad system using DMG operation element and DMG capabilities element and 11ay STA using a modified DMG operation element and DMG capabilities element or a new EDMG operation element and EDMG capabilities 

None of these references, taken alone or in any reasonable combination, teach the claims as amended, i.e., “wherein the channel allocation information and the channel extension type information are carried in a new extended schedule element; wherein the new extended schedule element includes an element ID field, a length field, and multiple allocation fields, one allocation field includes the channel allocation information and the channel extension type information, and an element ID number carried in the element ID field in the new extended schedule element is different from an element ID number carried in an existing extended schedule element” (claims 1, 7, 13, and 19) and “sending, by the wireless access point, a first extended schedule element to the terminal device before sending the new extended schedule element, wherein the first extended schedule element carries indication information that indicates that the multiple channels are allocated to the terminal device; wherein an allocation ID, a source association ID, and a destination association ID that are carried in the first extended schedule element are respectively consistent with an allocation ID, a source association ID, and a destination association ID that are carried in the allocation field of the new extended schedule element” (claims 1 and 13) and “receiving, by the terminal device, a first extended schedule element from the wireless access point before receiving the new extended schedule element, wherein the first extended schedule element carries indication information that indicates that the multiple channels are allocated to the terminal device; and wherein an allocation ID, a source association ID, and a destination association ID that are carried in the first extended schedule element are respectively consistent with an allocation ID, a source association ID, and a destination association ID that are carried in the allocation field of the new extended schedule element” (claims 7 and 19) in conjunction with other limitations recited in the claims.
1-4, 6-16, and 18-21 renumbered to 1-19 are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THE HY NGUYEN whose telephone number is (571)270-3813.  The examiner can normally be reached on Mo-Fr: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.H.N./Examiner, Art Unit 2478                

/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478